
	
		II
		109th CONGRESS
		2d Session
		S. 3763
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2006
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to modify
		  bargaining requirements for proposed changes to the personnel management system
		  of the Federal Aviation Administration.
	
	
		1.RepealParagraph (2) of section 40122(a) of title
			 49, United States Code, is repealed.
		2.Effective
			 dateThe amendment made by
			 section 1 shall be effective as of April 1, 2006, including with respect to any
			 proposed changes to the personnel management system of the Federal Aviation
			 Administration that were transmitted to Congress, on or after that date and
			 before the date of enactment of this Act, in accordance with the provisions of
			 section 40122(a)(2) of title 49, United States Code, as last in effect.
		
